Title: Sartine to the Commissioners, 14 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 14 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:161 (JA’s English translation). For the French text, see Adams Papers, Microfilms, Reel No. 94. Sartine noted that, because of the war, supplies from France to the inhabitants of the islands of St. Pierre and Miquelon were in danger of being cut off and requested assistance from the United States, particularly Boston, to carry food and other necessities to them.
     Copies of this appeal were enclosed in letters from the Commissioners to the Mass. Council on 16 July (same, 4:163–164) and to the congress on 20 July (calendared below). In the former they asked that Sartine’s request be attended to if possible, adding as an inducement that a good price would be received, while, at the same time, humanity and Franco-American friendship were served.
     The islands were captured in mid-Sept, by a small expedition under the command of Como. John Evans (London Chronicle, 14 Nov.).
    